ALD-016                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1552
                                       ___________

    IN RE: CAROLE L. SCHEIB d/b/a CRAFTON PERSONAL CARE HOME AND
                            GEORGE SCHEIB,
                                         Debtors

                                CAROLE L. SCHEIB,
                                           Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                           (W.D. Pa. Civil No. 2-14-cv-01294)
                     District Judge: Honorable Donetta W. Ambrose
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 16, 2015

           Before: AMBRO, SHWARTZ and GREENBERG, Circuit Judges

                            (Opinion filed: November 3, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Carole Scheib, proceeding pro se, appeals an order of the United States District

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court for the Western District of Pennsylvania affirming a Bankruptcy Court order

denying her motion to reopen her bankruptcy case. For the reasons that follow, we will

dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

       In 1997, Scheib filed a Chapter 13 bankruptcy petition in the United States

Bankruptcy Court for the Western District of Pennsylvania. The petition was converted

to Chapter 7 and in 1998, the Bankruptcy Court granted a motion by Mellon Bank, N.A.

(now The Bank of New York Mellon and BNY Mellon, N.A.) for relief from the

automatic stay to pursue foreclosure of Scheib’s property in state court. Scheib received

a discharge releasing her from her dischargeable debts and her bankruptcy case was

closed on October 14, 1998. Scheib was evicted from the property that was the subject of

the state foreclosure action in 1999. Scheib has since filed, without success, numerous

actions in state and federal court seeking to challenge the foreclosure.

       In 2013, Scheib filed a motion in Bankruptcy Court to reopen her case. Although

the motion is far from clear, Scheib appears to allege that she paid her mortgage in full

and that Mellon Bank committed fraud in the foreclosure action and the bankruptcy

proceeding. After a hearing, the Bankruptcy Court ruled that the motion was untimely

and that Scheib’s challenge to the foreclosure was barred by res judicata and the Rooker-

Feldman1 doctrine. The Bankruptcy Court also found that Scheib’s filing sought to

improperly extend its jurisdiction. The Bankruptcy Court noted that Scheib had been


1
 Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Ct. of Appeals
v. Feldman, 460 U.S. 462 (1983).




                                       2
advised in 2000 in an attempted adversary proceeding against Mellon Bank that she must

pursue issues related to the sale of the property in state court. The Bankruptcy Court also

denied Scheib’s motion for reconsideration.

       Scheib appealed to the District Court, which held that the Bankruptcy Court

thoroughly and appropriately addressed the motion to reopen. The District Court also

denied Scheib’s motion to quash the Bankruptcy Court’s decision denying her in forma

pauperis status on appeal. This appeal followed. We have jurisdiction pursuant to 28

U.S.C. §§ 158(d) and 1291. We apply the same standard as the District Court and review

the Bankruptcy Court’s legal determinations de novo, its factual findings for clear error,

and its decision whether to reopen for abuse of discretion. In re Lazy Days’ RV Center

Inc., 724 F.3d 418, 421 (3d Cir. 2013).

       We agree with the Bankruptcy Court’s conclusion that Scheib’s motion to reopen

was untimely filed. Federal Rule of Bankruptcy Procedure 9024 incorporates, with

certain exceptions, Federal Rule of Civil Procedure 60, which sets forth the grounds for

relief from a final judgment and the time requirements for filing a motion. Fed. R. Bankr.

P. 9024; Fed. R. Civ. P. 60(b),(c). There is no question that Scheib’s motion to reopen,

filed more than fourteen years after her bankruptcy case was closed, was not filed within

a reasonable time as required by Rule 60(c).

       We also agree with the Bankruptcy Court that Scheib’s motion to reopen

improperly sought to invoke the Bankruptcy Court’s jurisdiction over issues related to the

foreclosure of her property, which should have been raised in state court. As recognized




                                          3
by the Bankruptcy Court, a bankruptcy case may be reopened “to administer assets, to

accord the debtor relief, or for other cause.” 11 U.S.C. § 350(b). We have stated that

bankruptcy courts should determine whether proceedings are pending in state court and

which forum – state court or bankruptcy court – is most appropriate to adjudicate issues

raised by a motion to reopen. Lazy Days, 724 F.3d at 423. For example, a motion to

reopen to determine the scope of the automatic stay would be properly before the

bankruptcy court because the bankruptcy court is well suited to interpret its own order.

See id. In contrast, Scheib seeks to undo the foreclosure and sale of her property long

ago. She filed her motion after pursuing relief in state court without success. Even

though the state court foreclosure action is no longer pending, the Bankruptcy Court is

not, under the circumstances of this case, the appropriate forum to seek relief. The

Bankruptcy Court did not abuse its discretion in denying the motion to reopen.2

       Finally, to the extent Scheib seeks to appeal the District Court’s denial of her

motion to quash, we agree with the District Court that the basis of the motion is unclear.

To the extent Scheib sought to challenge the denial of her request to proceed in forma

pauperis on appeal to District Court, she provided no basis to disturb the Bankruptcy

Court’s ruling that her appeal was not taken in good faith. See 28 U.S.C. § 1915(a)(3).

       Accordingly, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).




2
 Because the motion was properly denied on these grounds, we do not consider the other
reasons for denying relief discussed in the Bankruptcy Court’s decision.




                                       4